AMDAHL, Chief Justice.
This is an appeal from an order of the Hennepin County District Court denying a petition by Stephen Michael Crawford, age 34, for postconviction resentenc-ing in connection with his 1969 third-degree murder conviction. The petition was filed pursuant to the recent amendment to the Postconviction Remedy Act which provides that persons convicted of and sentenced for crimes committed before May 1, 1980, may petition the district court for postconviction relief in the form of resentencing pursuant to the Minnesota Sentencing Guidelines. Minn.Stat. § 590.01 (1980), amended by Act of June 1, 1981, ch. 366, § 1, 1981 Minn. Laws 2355, 2356. Our examination of the record satisfies us that the postconviction court was justifiably unable to find that petitioner’s early release from his sentence would not present a danger to the public and would not be incompatible with the welfare of society. Accordingly, we conclude that the district court properly denied the petition. Smith v. State, 317 N.W.2d 366 (Minn.1982); Stevenson v. Young, 314 N.W.2d 821 (Minn.1982).
Petitioner remains subject to the jurisdiction of the Minnesota Corrections Board or its successor.
Affirmed.